Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 11, 2021, that includes a response to the Final Office Action mailed April 12, 2021, has been entered. Claims 1, 15-18, and 22 have been amended; claims 2-12, 14, 19, and 20 have been canceled; and no claims have been newly added. Claims 18, 21, and 22 have been withdrawn. Claims 16 and 17 remain directed to non-statutory “use” claims, are indicated below as “non-statutory” under 35 USC 101, are effectively withdrawn, and will not be further considered. Claims 1, 13, and 15 are thus currently under examination.
Withdrawal of Prior Claim Rejections - 35 USC § 102(a)(1) and 102(a)(2)
Swaile et al. do not explicitly disclose a propylene carbonate amount in the range of 10-99.9 wt%, as now stipulated in newly amended claim 1. Therefore, the 35 USC 102(a)(1) and 102(a)(2) rejection presented in the Final Office Action mailed April 12, 2021 is hereby withdrawn. Upon further search and consideration, however, new prior 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 16 and 17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
Claims 16 and 17 are non-statutory “use” claims. Applicant is advised that if they want claims properly directed to a method or process, these claims should be amended to be directed to “a method” or “a process”, and the method or process should be identified, e.g. “A method of inhibiting fungal growth” or e.g. “A method of making a preservative composition”, and then the claim should recite the requisite active steps that define the method being claimed. The non-statutory “use” claims will not be further considered. 
It is further noted that the elected subject matter currently under examination at this time is the composition, not the methods. Claims 16 and 17 were originally composition claims, which have now morphed into “use” claims with an attempt to add active steps. Thus, as a courtesy, Applicant is being informed once again of the 35 USC 101 issue, but otherwise, claims 16 and 17 are effectively withdrawn now. 
Obviousness-Type Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, 
Claims 1, 13, and 15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 9 of copending Application No. 15/561,222 (amended claims filed July 30, 2021). 
Claims 1, 13, and 15 are directed to a synergistic preservative composition comprising about 10-99.9 wt% propylene carbonate, about 0.1-99.9 wt% one or more compounds recited in element ii (e.g. phenyl ethyl alcohol), and, optionally, 0.1-20 wt% one or more compounds recited in element iii (e.g. dehydroacetic acid). 
Claim 9 of U.S. Patent Application No. 15/561,222 is directed to a synergistic preservative composition comprising “about” 8 wt% dehydroacetic acid and “about” 92 wt% propylene carbonate, wherein the composition can further comprise e.g. phenyl ethanol (i.e. phenyl ethyl alcohol).
Although the claims at issue are not identical, they are not patentably distinct because U.S. Application 15/561,222 provides that the phenyl ethanol can be present in the amount of 0.1-99.9%. Claim 1 of U.S. Application 15/561,222 requires “about” 8 wt% dehydroacetic acid and “about” 92 wt% propylene carbonate. The approximation “about” thus would certainly provide for small amounts of additional agents, and necessarily includes one or more of the additional agents recited in claim 9, including 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 13, and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 is directed to a composition that necessarily requires 10-99.9 wt% element i (i.e. propylene carbonate) and 0.1-99.9 wt% of element ii. Even employing the absolute minimum amount of element i of 10 wt%, the composition cannot possibly have an amount of element ii up to 99.9 wt%. Further, claim 1 also optionally provides for at least 0.1 wt% of element iii. In this case, employing the absolute minimum amount of elements i and iii, i.e. 10.1 wt%, the composition cannot possibly have an amount of element ii up to 99.9 wt%. 
Claims 13 and 15 are indefinite for depending from an indefinite claim.
NEW GROUNDS OF REJECTION:
Claim Rejections - 35 USC § 102(a)(1) and 102(a)(2)

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 13, and 15 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Kaler et al. (U.S. Patent No. 6,165,962).
Applicant claims a composition (e.g. emulsion) comprising about 10-99.9 wt% propylene carbonate and about 0.1-99.9 wt% 1,2-hexanediol. 
Kaler et al. disclose an emulsion comprising 16.7 wt% propylene carbonate and 4.2 wt% 1,2-hexanediol (see example 4). 
Therefore, Kaler et al. anticipate the claimed subject matter. 
MAINTAINED GROUNDS OF REJECTION:
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 13, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Merianos et al. (U.S. Patent Application Pub. No. 2011/0207787), in view of Sun et al. (U.S. Patent No. 5,993,787).
Applicant Claims
Applicant’s elected subject matter is directed to a composition comprising about 10-99.9 wt% propylene carbonate, about 0.1-99.9 wt% 1,2-hexanediol, and, 0.1-20 wt% sorbic acid. 
Determination of the Scope and Content of the Prior Art (MPEP §2141.01)
Merianos et al. disclose an anhydrous synergistic antimicrobial/preservative composition comprising e.g. 40-60 wt% of 1,2-hexanediol and 0-10 wt% sorbic acid, wherein the combination of 1.2-hexanediol and sorbic acid exhibits a “potentiated” antimicrobial effect (abstract; paragraphs 0003, 0018, 0020, 0021). 
Sun et al. disclose an anhydrous (i.e. non-aqueous) antimicrobial composition comprising propylene carbonate as the primary solvent, and further comprising one or more short chain diols and one or more active ingredients; wherein the active ingredient can include sorbic acid (abstract; Col. 3, lines 13-54, 67; Col 4, lines 14-20, 28-29, 33-34; Col. 5, lines 32-35; Col. 6, lines 1-5, 13-17; Col. 8, lines 20, 27-28; claims 10 and 11).
Ascertainment of the Difference Between the Scope of the Prior Art and the Claims (MPEP §2141.02)
Merianos et al. do not explicitly disclose that the composition comprises propylene carbonate. This deficiency is cured by the teachings of Sun et al. 
Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
It would have been prima facie obvious for one of ordinary skill in the art at the time the present application was filed to combine the respective teachings of Merianos et al. and Sun et al., outlined supra, to devise Applicant’s presently claimed synergistic preservative composition. 
Merianos et al. disclose an anhydrous synergistic antimicrobial/preservative composition comprising e.g. 40-60 wt% of 1,2-hexanediol and 0-10 wt% sorbic acid; wherein the combination of 1.2-hexanediol and sorbic acid exhibits a “potentiated” antimicrobial effect. Since Sun et al. disclose that an anhydrous base carrier composition comprising propylene carbonate as a solvent together with a short chain diol provides for fast skin absorption, superior skin penetration, and prolonged retention of actives, such as e.g. sorbic acid which provides antioxidant effects, and that such compositions are very stable, are non-greasy and exhibit good aesthetics and skin feel, exhibit good spreadability, and are non-irritating to skin; one of ordinary skill in the art would thus be motivated to formulate the Merianos et al. synergistic preservative composition as an anhydrous composition with propylene carbonate as at least one of the solvents, with the reasonable expectation that the resulting composition will successfully exhibit a synergistic antimicrobial effect, as well as exhibit fast skin absorption, superior skin penetration, and prolonged retention of actives (i.e. all of which will further significantly enhance the synergistic preservative effect), and, moreover, that the resulting composition will also be stable, non-greasy with good aesthetics and skin feel, easily spreadable, and non-irritating to skin.

From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.
Response to Arguments
Applicant's arguments filed August 11, 2021 have been fully considered but they are not found persuasive:
i) Applicant contends that Merianos “neither discloses nor suggests propylene carbonate”, that “the intended purpose of propylene carbonate in the instant application is to increase the efficacy of the synergistic composition” while “on the contrary, the intended purpose of propylene carbonate in Sun et al. is to act as a primary solvent”, and thus “it is inappropriate for an artisan to refer to Sun et al…to achieve the intended purpose of Applicant’s propylene carbonate” and hence “there is no motivation an artisan to arrive at Applicant’s synergistic preservative composition”. 
The Examiner, however, would like to point out the following:
1. Merianos has not been cited for individually anticipating the instantly claimed subject matter under 35 USC 102. Merianos need not necessarily disclose propylene carbonate. Merianos has been cited for disclosing a synergistic antimicrobial composition comprising e.g. 40-60 wt% of 1,2-hexanediol and 0-10 wt% sorbic acid, 
2. For the reasons discussed in the prior art rejection, one of ordinary skill in the art would combine Merianos and Sun to thus arrive at the claimed composition. Hence, the claimed composition is prima facie obvious in view of the cited art, and this is sufficient to preclude the patentability of the claimed composition. Moreover, one of ordinary skill in the art would not only expect but would, in fact, know that the composition thus arrived at exhibits a synergistic antimicrobial effect.
3. The reasons one of ordinary skill in the art had for combining the cited prior art to arrive at the claimed composition need not be the same reasons Applicant may have had for combining the same elements to arrive at the claimed composition. One of skill in the art need not include propylene carbonate for the specific reason that propylene carbonate increases the efficacy of the antimicrobial agents and permits reduced use levels or for the specific reason that propylene carbonate has the ability to maximize the partitioning of the organic compounds or preservative compounds into water. One of ordinary skill in the art had their own reasons to include propylene carbonate. What matters is one of ordinary skill in the art, in view of the cited prior art, would have at least one motivation for combining the cited prior art to thus arrive at the claimed composition. There is certainly no requirement under U.S. Patent law that the prior art rejection provide motivation to include propylene glycol in the composition for the very same reason Applicant did so. If the prior art discloses or renders obvious a composition comprising x amount of A and y amount of B, Applicant cannot patent or re-patent a composition comprising x amount of A and y amount of B because Applicant 
For the foregoing reasons, the prior art rejections are hereby maintained.
Conclusion
No claims are allowed. 
Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID BROWE whose telephone number is (571)270-1320.  The examiner can normally be reached on Monday - Friday, 9:30 AM to 6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 571-272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-





/DAVID BROWE/Primary Examiner, Art Unit 1617